          Case 1:20-mj-09320-UA Document 1 Filed 09/01/20 Page 1 of 7



Approved: ______________________________
          MICHAEL R. HERMAN
          Assistant United States Attorney

Before:      HONORABLE JAMES L. COTT

                                                     20 MAG 9320
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x
                                   :
UNITED STATES OF AMERICA           :            COMPLAINT
                                   :
          - v. –                   :            Violations of
                                   :            21 U.S.C. § 846
VENTURA PAYANO,                    :
JOSE SOLER, and                    :            COUNTY OF OFFENSE:
JOSE CIRIACO,                      :            NEW YORK
                                   :
                Defendants.        :
                                   :
-----------------------------------x

SOUTHERN DISTRICT OF NEW YORK, ss:

     STEPHANIE RAMIREZ, being duly sworn, deposes and says that
she is a Special Agent with the Drug Enforcement Administration
(“DEA”), and charges as follows:

                                 COUNT ONE
                          (Narcotics Conspiracy)

     1.   In or about August 2020, in the Southern District of New
York and elsewhere, VENTURA PAYANO, JOSE SOLER, and JOSE CIRIACO,
the defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

     2.   It was a part and an object of the conspiracy that
VENTURA PAYANO, JOSE SOLER, and JOSE CIRIACO, the defendants, and
others known and unknown, would and did distribute and possess
with intent to distribute a controlled substance, in violation of
Title 21, Untied States Code, Section 841(a)(1).

     3.   The controlled substance that VENTURA PAYANO, JOSE
SOLER, and JOSE CIRIACO, the defendants, conspired to distribute
and possess with intent to distribute was one kilogram and more of
       Case 1:20-mj-09320-UA Document 1 Filed 09/01/20 Page 2 of 7



mixtures and substances containing a detectable amount of heroin,
in violation of Title 21, United States Code, Section 841(b)(1)(A).

          (Title 21, United States Code, Section 846.)

     The bases for my knowledge of the foregoing charges are, in
part, as follows:

     4.   I am a Special Agent with the DEA. This affidavit is
based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with other
law enforcement agents and other individuals.         Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     5.   Based on my participation in this investigation, my
review of law enforcement reports and documents, my participation
in surveillance and the execution of search warrants, and my
conversations with other law enforcement officers, I have learned
the following, in substance and in part:

          a.   In or about early August 2020, I and other law
enforcement agents began conducting an investigation into a
suspected large-scale heroin “mill” — i.e., a location where large
amounts of heroin are manufactured and bagged for distribution —
believed to be located in the Washington Heights neighborhood of
Manhattan, New York, and operated by VENTURA PAYANO, the defendant,
and his associates.

          b.   On or about August 10, 2020, the Honorable Ona T.
Wang, United States Magistrate Judge for the Southern District of
New York, authorized a warrant and order for, among other things,
prospective cellphone location information for a cellphone (the
“PAYANO Cellphone”) believed to be used by PAYANO (the “August 10
Warrant and Order”).

          c.   Based on my review of travel records, I have learned
that on or about August 28, 2020, PAYANO arrived at Newark Liberty
International Airport from an international flight.        Cellular
location information obtained pursuant to the August 10 Warrant
and Order showed that upon PAYANO’s arrival in the United States,
the PAYANO Cellphone travelled from the Newark airport to the
vicinity of a building (“Address-1”) in Washington Heights that

                                   2
       Case 1:20-mj-09320-UA Document 1 Filed 09/01/20 Page 3 of 7



law enforcement    believes    contains    a   residence    of   PAYANO’s
(“Apartment-2”).

          d.   Cellular location information obtained pursuant to
the August 10 Warrant and Order showed that on multiple occasions
following his arrival in the United States on or about August 28,
2020, the PAYANO Cellphone travelled from the vicinity of Address-
1 to the vicinity of another apartment building also in Washington
Heights (“Address-2”) during daylight hours, and then returned to
Address-1 at night.    As explained below, Address-2 contains a
particular apartment (“Apartment-1”) that law enforcement believes
is the heroin mill that PAYANO and his associates were operating.
Law enforcement later searched Apartment-1 and recovered, among
other things, numerous large bricks of heroin, and various
materials and paraphernalia associated with the large-scale
distribution of heroin.

          e.   On or about August 31, 2020, cellular location
information obtained pursuant to the August 10 Warrant and Order
showed that the PAYANO Cellphone was located in or around Address-
2, i.e., the building containing the heroin mill, starting at
approximately 8:23 a.m.

          f.   That same day, I and other law enforcement officers
established surveillance inside and around Address-2.     Building
management provided law enforcement with access to certain
security camera footage of Address-2, which law enforcement
reviewed.    That video showed, among other things, that at
approximately 8:14 a.m. that morning (i.e., minutes before the
PAYANO Cellphone started pinging at Address-2), an individual who
I believe to be PAYANO — based on his appearance and my
observations of PAYANO during this investigation, including during
his subsequent arrest — entered Address-2 with another individual,
later identified as JOSE SOLER, the defendant. PAYANO and SOLER
proceeded together into the elevator, rode it to the sixth floor,
and made a right turn out of the elevator. Based on my review of
the layout of the sixth floor of Address-2, I know that Apartment-
1 is reached by taking a right turn out of the elevator.

          g.   Later that same day, law enforcement officers
conducting surveillance on the fifth floor of Address-2 observed
PAYANO and SOLER walk together down the stairwell from the sixth
floor (where Apartment-1 is located), to the fifth floor, and then
on towards the ground floor. Based on my training, experience,
and participation in this investigation, I believe that PAYANO and
SOLER were coming from Apartment-1 on the sixth floor. When they
got to the lobby, PAYANO and SOLER were stopped by law enforcement

                                   3
       Case 1:20-mj-09320-UA Document 1 Filed 09/01/20 Page 4 of 7



and placed under arrest. Incident to their arrest, law enforcement
recovered, among other things, what appeared to be identical keys
from the persons of both PAYANO and SOLER, which keys, as set forth
below, later opened a safe inside Apartment-1 that contained heroin
and related heroin distribution paraphernalia.

          h.   Meanwhile, law enforcement proceeded to the sixth
floor of Address-2, where they observed another individual, later
identified as JOSE CIRIACO, the defendant, exit Apartment-1 with
a large bulge in his pants. Law enforcement stopped CIRIACO and
discovered seven bricks containing suspected heroin in CIRIACO’s
groin area, as well as a large amount of cash tied together with
a rubber band in his pants pocket, which, based on my training and
experience, is consistent with the manner in which narcotics
traffickers commonly bundle and conceal narcotics proceeds.     In
order to ensure officer safety and secure the scene, law
enforcement then entered Apartment-1.

          i.   On or about August 31, 2020, following the events
described above, the Honorable James L. Cott, United States
Magistrate Judge for the Southern District of New York, issued a
search warrant for Apartment-1 (the “Apartment-1 Search Warrant”).

          j.   Law enforcement then executed the Apartment-1
Search Warrant and recovered, among other things, numerous bricks
of suspected heroin located within various bags within Apartment-
1 (the “Apartment-1 Narcotics”). Law enforcement also recovered,
also in numerous bags throughout the apartment, various types of
equipment that I know, through my training and experience, are
used by narcotics traffickers in the preparation of heroin for
sale, including glassines, a scale, a work table, aprons, and
scotch tape.    Photographs of some of the heroin and heroin
distribution paraphernalia seized from the mill at Apartment-1 is
below:




                                   4
       Case 1:20-mj-09320-UA Document 1 Filed 09/01/20 Page 5 of 7




          k.   In addition, law enforcement observed a safe within
Apartment-1, which opened with each of the keys that law
enforcement had recovered from PAYANO and SOLER, as described
above. Within the safe were, among other things, bags of suspected
heroin, glassines, and related paraphernalia. A photograph of the
contents of the safe is below:




                                   5
       Case 1:20-mj-09320-UA Document 1 Filed 09/01/20 Page 6 of 7




     6.   Based on my communications with other law enforcement
officers and my review of law enforcement records, I have learned
that the Apartment-1 Narcotics were subsequently weighed and field
tested, and found to consist of approximately 3.7 kilograms of
substances testing positive for heroin. In addition, the narcotics
seized from the person of JOSE CIRIACO, the defendant, were weighed
and field tested, and found to consist of approximately 140 grams
of substances testing positive for heroin.

     7.   On or about August 31, 2020, following the execution of
the Apartment-1 Search Warrant, the Honorable James L. Cott, United
States Magistrate Judge for the Southern District of New York,
issued a search warrant for Apartment-2 (the “Apartment-2 Search
Warrant”), believed by law enforcement to be a residence of VENTURA
PAYANO, the defendant, based on, among other things, law
enforcement reports indicating that PAYANO self-reported that he
lived at Apartment-2 in connection with a recent complaint report,
and the cellphone location information obtained pursuant to the
August 10 Warrant and Order, described above.      Law enforcement
then executed the Apartment-2 Search Warrant and recovered, among
other things, identification documents bearing PAYANO’s name, and
a large amount of cash tied together in what appeared to be uniform
increments, which based on my training and experience, is
consistent with the manner in which narcotics traffickers commonly
bundle narcotics proceeds. A photograph of the cash is below:




                                   6
       Case 1:20-mj-09320-UA Document 1 Filed 09/01/20 Page 7 of 7




     WHEREFORE, I respectfully request that VENTURA PAYANO, JOSE
SOLER, and JOSE CIRIACO, the defendants, be imprisoned or bailed,
as the case may be.



                             /s/ Stephanie Ramirez
                           __________________________________
                           STEPHANIE RAMIREZ
                           Special Agent
                           Drug Enforcement Administration


Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this
1st day of September, 2020



___________________________________
THE HONORABLE JAMES L. COTT
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
